Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by the undersigned, subject to the approval of the Court, that the merchandise involved in the above appeal consists of Perfume exported from France.
That at the time of exportation thereof, such or similar Perfume was not being freely offered for sale for home consumption in France, or for export to the United States, or for sale in the principal markets of the United States, in accordance with the provisions of Section 402 (c), (d), and (e), of the Tariff Act of 1930, as amended.
That at the time of exportation thereof, the “cost of production” of such Perfume, as defined in Section 402 (f) of the aforesaid act, is the invoice unit price plus packing as shown on the invoice for items No. 4211 and No. 4320.
That the appeal is abandoned as to items other than the foregoing.
% # ‡ ^ Hi ' Hi
On the agreed facts I find the cost of production, as defined in section .402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the values of items No. 4211 and No. 4320, and that such values are the invoice unit prices plus packing, as shown on the invoice.
*687As to all other items than the foregoing, the appeal having been abandoned, the values for the merchandise are those found by the appraiser.
Judgment will issue accordingly.